The Attorney             General of Texas
                                        September     11,   1980

MARK WHITE
Attorney General   Honorable Hamp Atkinson, Chairman        Opinion No. MW-239
                   Committee on Pllblic Education
                   House of Representatives                 Re: Length of school term as the
                   Austin, Texas                            term is used in section 21.301,
                                                            Education Code

                   Dear ChairmanAtkinson:

                         You have requested our opinion regarding the meaning of “current
                   term” as used in section 2L3Olfa) of the Education Code. That statute
                   provides:

                                  The beard of trustees of eny school district may
                              suspend from the privileges of the schools any pupil
                              found guilty of incorrigible conduct, but such
                              suspension shall mt extend beyond the current term
                              of the schooL

                        The State Board of Education has defined “school term” for accounting
                   purposes as:
                                  that period of time a school district is scheduled
                              to be in operation includw inservice trainii and
                              classroom instruction. The period begins with the
                              first day of scheduled inservice training as indicated
                              in the school calendar and ends with the beginning of
                              the sllbsequentschool term.

                   On August 7,1978, the Commissioner of Education rendered a decision which
                   supports the application of the State Board’s definition to section 2L30l(a).
                   In that case, Abbey v. Hardin-Jefferson Independent School Dist., Docket
                   No. 77-R124, State Commissioner of Education, Algust 7, 1978, a student
                   had~been suspended in October, 1977, for the remainder of the school year.
                   The student contended, inter alia, that such a suspension contravened the
                   Education Code. The Commissioner, while holding that the particular
                   suspensionwas improper, nevertheless stated:

                                 The ordinary and usual interpretation by this
                              agency of the word “term”, in section 2L301, Texas
                              Eucation Code, is school year. The word “term” does
                              not refer to either a semester cr a quarter in that
                              context. 3 at 4.




                                              p.   758
Honorable Hamp Atkinson - Page Two          (HIV-239)




Aacordirgly, the Commissioner held that, under section 21.301,a school district was
entitled to suspenda student “for the remainder of the school year.” g at 4.

       It is well established that an administrative construction of sn ambiguousstatute
should be followed tmleas it is clearly unreasonable. Calvert v. Kadane, 427 S.W.2d
605 (Tex. 1968); Thompson v. Calvert, 301 S.W.2d 496 ‘(Tex. Civ. App. - Austin 1957,no
writ). Although the 66th Legislature, which convened five months subsequent to the
Commissioner’s decision in Abbey, extensively amended section 21.301,it did not alter
the Commissioner~sconstructton of “current term.” As a result, we must conclude
that, for purposes of section 21.301(a)of the Education Code, “current term” means the
period beginning with the first day of scheduled inserviae training and ending with the
first day of scheduled inservice training the following year.

                                    SUMMARY

              For purposes of section 2L3Ol(a) of the E&cation Code,
           “current term” means the period beginning with the first day of
           scheduled inserviaa trainii and ending with the fit day of
           scheduled inservice training the following year.




                                           2*
                                                MARK      WHITE
                                                Attorney General of Texas

JOHN W. FAINTER,JR.
First Assistant Attorney General

Prapared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINIONCGMMHTEE

C. Robert Heath, Chairman
Jon Bible
SusanGarrison
Rick Gilpin
Iris Jones
Bruce Youngblood




                                      p.    759